Title: Journal of a Voyage, 1726
From: Franklin, Benjamin
To: 


The transcript of this Journal was made from Franklin’s manuscript, and from it William Temple Franklin printed the text. Thus the transcript is one step closer to the lost original. The printed text is followed here, however, because of the mutilated state and uncertain punctuation of the longhand transcript. On the other hand, Temple Franklin’s version is at variance with both the transcript and Franklin’s presumed original in its too-lavish use of hyphens, as in “a-head” and “to-morrow.” One difference is that the printed version speaks of “the Snow,” which the Berkshire met at sea on September 23; this was almost certainly “a snow” (a type of vessel), as it appears in the transcript. In two or three instances Temple Franklin has “improved” on the transcript, which may reproduce his grandfather’s language. These differences and changes are noted.
 

Journal of occurrences in my voyage to Philadelphia on board the Berkshire, Henry Clark Master, from London.


Friday, July 22, 1726
Yesterday in the afternoon we left London, and came to an anchor off Gravesend about eleven at night. I lay ashore all night, and this morning took a walk up to the Windmill Hill, whence I had an agreeable prospect of the country for above twenty miles round, and two or three reaches of the river with ships and boats sailing both up and down, and Tilbury Fort on the other side, which commands the river and passage to London. This Gravesend is a cursed biting place; the chief dependence of the people being the advantage they make of imposing upon strangers. If you buy any thing of them, and give half what they ask, you pay twice as much as the thing is worth. Thank God, we shall leave it to-morrow.

  
Saturday, July 23
This day we weighed anchor and fell down with the tide, there being little or no wind. In the afternoon we had a fresh gale, that brought us down to Margate, where we shall lie at anchor this night. Most of the passengers are very sick. Saw several Porpoises, &c.


  
Sunday, July 24
This morning we weighed anchor, and, coming to the Downs, we set our pilot ashore at Deal and passed through. And now whilst I write this, sitting upon the quarter-deck, I have methinks one of the pleasantest scenes in the world before me. ’Tis a fine clear day, and we are going away before the wind with an easy pleasant gale. We have near fifteen sail of ships in sight, and I may say in company. On the left hand appears the coast of France at a distance, and on the right is the town and castle of Dover, with the green hills and chalky cliffs of England, to which we must now bid farewell. Albion, farewell!

  
Monday, July 25
All the morning calm. Afternoon sprung up a gale at East: blew very hard all night. Saw the Isle of Wight at a distance.

  
Tuesday, July 26
Contrary winds all day, blowing pretty hard. Saw the Isle of Wight again in the evening.

  
Wednesday, July 27
This morning the wind blowing very hard at West, we stood in for the land, in order to make some harbour. About noon we took on board a pilot out of a fishing shallop, who brought the ship into Spithead off Portsmouth. The captain, Mr. Denham and myself went on shore, and during the little time we staid I made some observations on the place.
Portsmouth has a fine harbour. The entrance is so narrow that you may throw a stone from fort to fort; yet it is near ten fathom deep and bold close to: but within there is room enough for five hundred, or for aught I know a thousand sail of ships. The town is strongly fortified, being encompassed with a high wall and a deep and broad ditch, and two gates that are entered over drawbridges; besides several forts, batteries of large cannon and other outworks, the names of which I know not, nor had I time to take so strict a view as to be able to describe them. In war time the town has a garrison of 10,000 men; but at present ’tis only manned by about 100 Invalids. Notwithstanding the English have so many fleets of men of war at sea at this time,
   *One gone to the Baltic; one to the Mediterranean; and one to the West Indies.
 I counted in this harbour above thirty sail of 2nd, 3d, and 4th rates that lay by unrigged, but easily fitted out upon occasion, all their masts and rigging, lying marked and numbered in storehouses at hand. The King’s yards and docks employ abundance of men, who even in peace time are constantly building and refitting men of war for the King’s service. Gosport lies opposite to Portsmouth, and is near as big if not bigger; but except the fort at the mouth of the harbour, and a small outwork before the main street of the town, it is only defended by a mud wall which surrounds it, and a trench or dry ditch of about ten feet depth and breadth. Portsmouth is a place of very little trade in peace time; it depending chiefly on fitting out men of war. Spithead is the place where the fleet commonly anchor, and is a very good riding place. The people of Portsmouth tell strange stories of the severity of one Gibson, who was governor of this place in the Queen’s time, to his soldiers, and show you a miserable dungeon by the town gate, which they call Johnny Gibson’s Hole, where for trifling misdemeanors he used to confine his soldiers till they were almost starved to death. ’Tis a common maxim, that without severe discipline it is impossible to govern the licentious rabble of soldiery. I own indeed that if a commander finds he has not those qualities in him that will make him beloved by his people, he ought by all means to make use of such methods as will make them fear him, since one or the other (or both) is absolutely necessary; but Alexander and Caesar, those renowned generals, received more faithful service, and performed greater actions by means of the love their soldiers bore them, than they could possibly have done, if instead of being beloved and respected they had been hated and feared by those they commanded.


  
Thursday, July 28
This morning we came on board, having lain on shore all night. We weighed anchor and with a moderate gale stood in for Cowes in the Isle of Wight, and came to an anchor before the town about eleven o’clock. Six of the passengers went on shore and diverted themselves till about 12 at night; and then got a boat, and came on board again, expecting to sail early in the morning.

  
Friday, July 29
But the wind continuing adverse still, we went ashore again this morning, and took a walk to Newport, which is about four miles distant from Cowes, and is the metropolis of the island. Thence we walked to Carisbrooke, about a mile farther, out of curiosity to see that castle, which King Charles the First was confined in; and so returned to Cowes in the afternoon, and went on board in expectation of sailing.
Cowes is but a small town, and lies close to the sea-side, pretty near opposite to Southampton on the main shore of England. It is divided into two parts by a small river that runs up within a quarter of a mile of Newport, and is distinguished by East and West Cowes. There is a fort built in an oval form, on which there are eight or ten guns mounted for the defence of the road. They have a post-office, a custom-house, and a chapel of ease; and a good harbour for ships to ride in, in easterly and westerly winds.
All this day I spent agreeably enough at the draft-board. It is a game I much delight in; but it requires a clear head, and undisturbed; and the persons playing, if they would play well, ought not much to regard the consequence of the game, for that diverts and withdraws the attention of the mind from the game itself, and makes the player liable to make many false open moves; and I will venture to lay it down for an infallible rule, that if two persons equal in judgment play for a considerable sum, he that loves money most shall lose; his anxiety for the success of the game confounds him. Courage is almost as requisite for the good conduct of this game as in a real battle; for if the player imagines himself opposed by one that is much his superior in skill, his mind is so intent on the defensive part that an advantage passes unobserved.
Newport makes a pretty prospect enough from the hills that surround it; (for it lies down in a bottom). The houses are beautifully intermixed with trees, and a tall old-fashioned steeple rises in the midst of the town, which is very ornamental to it. The name of the church I could not learn: but there is a very neat market-house, paved with square stone, and consisting of eleven arches. There are several pretty handsome streets, and many well-built houses and shops well stored with goods. But I think Newport is chiefly remarkable for oysters, which they send to London and other places, where they are very much esteemed, being thought the best in England. The oyster-merchants fetch them, as I am informed, from other places, and lay them upon certain beds in the river, (the water of which is it seems excellently adapted for that purpose) a-fattening, and when they have laid a suitable time they are taken up again, and made fit for sale.
When we came to Carisbrooke, which, as I said before, is a little village about a mile beyond Newport, we took a view of an ancient Church that had formerly been a priory in Romish times, and is the first church, or the mother church of the island. It is an elegant building, after the old Gothic manner, with a very high tower, and looks very venerable in its ruins. There are several ancient monuments about it; but the stone of which they are composed is of such a soft crumbling nature, that the inscriptions are none of them legible. Of the same stone are almost all the tombstones, &c. that I observed in the island. From this church, (having crossed over the brook that gives name to the village, and got a little boy for a guide) we went up a very steep hill, through several narrow lanes and avenues, till we came to the castle gate. We entered over the ditch (which is now almost filled up, partly by the ruins of the mouldering walls that have tumbled into it, and partly by the washing down of the earth from the hill by the rains) upon a couple of brick arches, where I suppose formerly there was a drawbridge. An old woman who lives in the castle, seeing us as strangers walk about, sent and offered to show us the rooms if we pleased, which we accepted. This castle, as she informed us, has for many years been the seat of the Governors of the island: and the rooms and hall, which are very large and handsome with high arched roofs, have all along been kept handsomely furnished, every succeeding governor buying the furniture of his predecessor; but Cadogan the last governor, who succeeded General Webb, refusing to purchase it, Webb stripped it clear of all, even the hangings, and left nothing but bare walls. The floors are several of them of plaster of Paris, the art of making which, the woman told us, was now lost. The castle stands upon a very high and steep hill, and there are the remains of a deep ditch round it; the walls are thick, and seemingly well contrived: and certainly it has been a very strong hold in its time, at least before the invention of great guns. There are several breaches in the ruinous walls, which are never repaired, (I suppose they are purposely neglected) and the ruins are almost every where overspread with ivy. It is divided into the lower and the upper castle, the lower enclosing the upper which is of a round form, and stands upon a promontory to which you must ascend by near an hundred stone steps: this upper castle was designed for a retreat in case the lower castle should be won, and is the least ruinous of any part except the stairs before mentioned, which are so broken and decayed that I was almost afraid to come down again when I was up, they being but narrow and no rails to hold by. From the battlements of this upper castle (which they call the coop) you have a fine prospect of the greatest part of the island, of the sea on one side, of Cowes road at a distance, and of Newport as it were just below you. There is a well in the middle of the coop, which they called the bottomless well, because of its great depth; but it is now half filled up with stones and rubbish, and is covered with two or three loose planks; yet a stone, as we tried, is near a quarter of a minute in falling before you hear it strike. But the well that supplies the inhabitants at present with water is in the lower castle, and is thirty fathoms deep. They draw their water with a great wheel, and with a bucket that holds near a barrel. It makes a great sound if you speak in it, and echoed the flute we played over it very sweetly. There are but seven pieces of ordnance mounted upon the walls, and those in no very good order; and the old man who is the gunner and keeper of the castle, and who sells ale in a little house at the gate, has in his possession but six muskets, (which hang up at his wall) and one of them wants a lock. He told us that the castle, which had now been built 1203 years, was first founded by one Whitgert a Saxon who conquered the island, and that it was called Whitgertsburg for many ages. That particular piece of building which King Charles lodged in during his confinement here is suffered to go entirely to ruin, there being nothing standing but the walls. The island is about sixty miles in circumference, and produces plenty of corn and other provisions, and wool as fine as Cotswold; its militia having the credit of equalling the soldiery, and being the best disciplined in England. [Joseph Dudley?] was once in King William’s time entrusted with the government of this island. At his death it appeared he was a great villain, and a great politician; there was no crime so damnable which he would stick at in the execution of his designs, and yet he had the art of covering all so thick, that with almost all men in general, while he lived, he passed for a saint. What surprised me was, that the silly old fellow, the keeper of the castle, who remembered him governor, should have so true a notion of his character as I perceived he had. In short I believe it is impossible for a man, though he has all the cunning of a devil, to live and die a villain, and yet conceal it so well as to carry the name of an honest fellow to the grave with him, but some one by some accident or other shall discover him. Truth and sincerity have a certain distinguishing native lustre about them which cannot be perfectly counterfeited, they are like fire and flame that cannot be painted.
The whole castle was repaired and beautified by Queen Elizabeth and strengthened by a breast-work all round without the walls, as appears by this inscription in one or two places upon it.
1598E.R.40

  
Saturday, July 30
This morning about eight o’clock we weighed anchor, and turned to windward till we came to Yarmouth, another little town upon this island, and there cast anchor again, the wind blowing hard and still westerly. Yarmouth is a smaller town than Cowes; yet the buildings being better, it makes a handsomer prospect at a distance, and the streets are clean and neat. There is one monument in the church which the inhabitants are very proud of, and which we went to see. It was erected to the memory of Sir Robert Holmes, who had formerly been governor of the island. It is his statue in armour, somewhat bigger than the life, standing on his tomb with a truncheon in his hand, between two pillars of porphyry. Indeed all the marble about it is very fine and good; and they say it was designed by the French King for his palace at Versailles, but was cast away upon this island, and by Sir Robert himself in his life-time applied to this use, and that the whole monument was finished long before he died, (though not fixed up in that place); the inscription likewise (which is very much to his honour) being written by himself. One would think either that he had no defect at all, or had a very ill opinion of the world, seeing he was so careful to make sure of a monument to record his good actions and transmit them to posterity.
Having taken a view of the church, town, and fort, (on which there is seven large guns mounted) three of us took a walk up further into the island, and having gone about two miles, we headed a creek that runs up one end of the town, and then went to Freshwater church, about a mile nearer the town, but on the other side of the creek. Having stayed here some time it grew dark, and my companions were desirous to be gone, lest those whom we had left drinking where we dined in the town, should go on board and leave us. We were told that it was our best way to go straight down to the mouth of the creek, and that there was a ferry boy that would carry us over to the town. But when we came to the house the lazy whelp was in bed, and refused to rise and put us over; upon which we went down to the water-side, with a design to take his boat, and go over by ourselves. We found it very difficult to get the boat, it being fastened to a stake and the tide risen near fifty yards beyond it: I stripped all to my shirt to wade up to it; but missing the causeway, which was under water, I got up to my middle in mud. At last I came to the stake; but to my great disappointment found she was locked and chained. I endeavoured to draw the staple with one of the thole-pins, but in vain; I tried to pull up the stake, but to no purpose: so that after an hour’s fatigue and trouble in the wet and mud, I was forced to return without the boat. We had no money in our pockets, and therefore began to conclude to pass the night in some hay-stack, though the wind blew very cold and very hard. In the midst of these troubles one of us recollected that he had a horseshoe in his pocket which he found in his walk, and asked me if I could not wrench the staple out with that. I took it, went, tried and succeeded, and brought the boat ashore to them. Now we rejoiced and all got in, and when I had dressed myself we put off. But the worst of all our troubles was to come yet; for, it being high water and the tide over all the banks, though it was moonlight we could not discern the channel of the creek, but rowing heedlessly straight forward, when we were got about half way over, we found ourselves aground on a mud bank, and striving to row her off by putting our oars in the mud, we broke one and there stuck fast, not having four inches water. We were now in the utmost perplexity, not knowing what in the world to do; we could not tell whether the tide was rising or falling; but at length we plainly perceived it was ebb, and we could feel no deeper water within the reach of our oar. It was hard to lie in an open boat all night exposed to the wind and weather; but it was worse to think how foolish we should look in the morning, when the owner of the boat should catch us in that condition, where we must be exposed to the view of all the town.

After we had strove and struggled for half an hour and more, we gave all over, and sat down with our hands before us, despairing to get off; for if the tide had left us we had been never the nearer, we must have sat in the boat, as the mud was too deep for us to walk ashore through it, being up to our necks. At last we bethought ourselves of some means of escaping, and two of us stripped and got out, and thereby lightening the boat, we drew her upon our knees near fifty yards into deeper water, and then with much ado, having but one oar, we got safe ashore under the fort; and having dressed ourselves and tied the man’s boat, we went with great joy to the Queen’s Head, where we left our companions, whom we found waiting for us, though it was very late. Our boat being gone on board, we were obliged to lie ashore all night; and thus ended our walk.

  
Sunday, July 31
This morning the wind being moderated, our pilot designed to weigh, and, taking advantage of the tide, get a little further to windward. Upon which the boat came ashore, to hasten us on board. We had no sooner returned and hoisted in our boat but the wind began again to blow very hard at West, insomuch that instead of going any further, we were obliged to weigh and run down again to Cowes for the sake of more secure riding, where we came to an anchor again in a very little time; and the pudding which our mess made and put into the pot at Yarmouth we dined upon at Cowes.

  
Monday, August 1
This morning all the vessels in the harbour put out their colours in honour of the day, and it made a very pretty appearance. The wind continuing to blow hard westerly, our mess resolved to go on shore, though all our loose corks were gone already. We took with us some goods to dispose of, and walked to Newport to make our market, where we sold for three shillings in the pound less than the prime cost in London; and having dined at Newport, we returned in the evening to Cowes, and concluded to lodge on shore.

  
Tuesday, August 2
This day we passed on shore, diverting ourselves as well as we could; and the wind continuing still westerly, we stayed on shore this night also.


  
Wednesday, August 3
This morning we were hurried on board, having scarce time to dine, weighed anchor, and stood away for Yarmouth again, though the wind is still westerly; but meeting with a hoy when we were near half way there that had some goods on board for us to take in, we tacked about for Cowes, and came to anchor there a third time, about four in the afternoon.

  
Thursday, August 4
Stayed on board till about five in the afternoon, and then went on shore and stopped all night.

  
Friday, August 5
Called up this morning and hurried aboard, the wind being North-West. About noon we weighed and left Cowes a third time, and sailing by Yarmouth we came into the channel through the Needles; which passage is guarded by Hurst Castle, standing on a spit of land which runs out from the main land of England within a mile of the Isle of Wight. Towards night the wind veered to the Westward, which put us under apprehensions of being forced into port again: but presently after it fell a flat calm, and then we had a small breeze that was fair for half an hour, when it was succeeded by a calm again.

  
Saturday, August 6
This morning we had a fair breeze for some hours, and then a calm that lasted all day. In the afternoon I leaped overboard and swam round the ship to wash myself. Saw several Porpoises this day. About eight o’clock we came to an anchor in forty fathom water against the tide of flood, somewhere below Portland, and weighed again about eleven, having a small breeze.

  
Sunday, August 7
Gentle breezes all this day. Spoke with a ship, the Ruby, bound for London from Nevis, off the Start of Plymouth. This afternoon spoke with Captain Homans in a ship bound for Boston, who came out of the River when we did, and had been beating about in the Channel all the time we lay at Cowes in the Wight.

  
Monday, August 8
Fine weather, but no wind worth mentioning, all this day; in the afternoon saw the Lizard.


  
Tuesday, August 9
Took our leave of the land this morning. Calms the fore part of the day. In the afternoon a small gale, fair. Saw a grampus.

  
Wednesday, August 10
Wind N.W. Course S.W. about four knots. By observation in latitude 48°50′. Nothing remarkable happened.

  
Thursday, August 11
Nothing remarkable. Fresh gale all day.


Calms and fair breezes alternately.
{
Friday, August
12


Saturday, ——
  13


Sunday, ——
  14


  No contrary winds, but calms and fair breezes alternately.
  {
Monday, ——
  15


Tuesday, ——
  16


Wednesday, —
  17




Thursday, August 18
Four dolphins followed the ship for some hours: we struck at them with the fizgig, but took none.

  
Friday, August 19
This day we have had a pleasant breeze at East. In the morning we spied a sail upon our larboard bow, about two leagues distance. About noon she put out English colours, and we answered with our ensign, and in the afternoon we spoke with her. She was a ship of New York, Walter Kippen Master, bound from Rochelle in France to Boston with salt. Our captain and Mr. D. went on board and stayed till evening, it being fine weather. Yesterday complaints being made that a Mr. G——n one of the passengers had with a fraudulent design marked the cards, a Court of Justice was called immediately, and he was brought to his trial in form. A Dutchman who could speak no English deposed by his interpreter, that when our mess was on shore at Cowes, the prisoner at the bar marked all the court cards on the back with a pen.

I have sometimes observed that we are apt to fancy the person that cannot speak intelligibly to us, proportionably stupid in understanding, and when we speak two or three words of English to a foreigner, it is louder than ordinary, as if we thought him deaf, and that he had lost the use of his ears as well as his tongue. Something like this I imagine might be the case of Mr. G—n; he fancied the Dutchman could not see what he was about because he could not understand English, and therefore boldly did it before his face.
The evidence was plain and positive, the prisoner could not deny the fact, but replied in his defence, that the cards he marked were not those we commonly played with, but an imperfect pack, which he afterwards gave to the cabin-boy. The Attorney-General observed to the court that it was not likely he should take the pains to mark the cards without some ill design, or some further intention than just to give them to the boy when he had done, who understood nothing at all of cards. But another evidence being called, deposed that he saw the prisoner in the main top one day when he thought himself unobserved, marking a pack of cards on the backs, some with the print of a dirty thumb, others with the top of his finger, &c. Now there being but two packs on board, and the prisoner having just confessed the marking of one, the court perceived the case was plain. In fine the jury brought him in guilty, and he was condemned to be carried up to the round top, and made fast there in view of all the ship’s company during the space of three hours, that being the place where the act was committed, and to pay a fine of two bottles of brandy. But the prisoner resisting authority, and refusing to submit to punishment, one of the sailors stepped up aloft and let down a rope to us, which we with much struggling made fast about his middle and hoisted him up into the air, sprawling, by main force. We let him hang, cursing and swearing, for near a quarter of an hour; but at length he crying out murder! and looking black in the face, the rope being overtort about his middle, we thought proper to let him down again; and our mess have excommunicated him till he pays his fine, refusing either to play, eat, drink, or converse with him.

  
Saturday, August 20
We shortened sail all last night and all this day, to keep company with the other ship. About noon Captain Kippen and one of his passengers came on board and dined with us; they stayed till evening. When they were gone we made sail and left them.

  
Sunday, August 21
This morning we lost sight of the Yorker, having a brisk gale of wind at East. Towards night a poor little bird came on board us, being almost tired to death, and suffered itself to be taken by the hand. We reckon ourselves near two hundred leagues from land, so that no doubt a little rest was very acceptable to the unfortunate wanderer, who ’tis like was blown off the coast in thick weather, and could not find its way back again. We receive it hospitably and tender it victuals and drink; but he refuses both, and I suppose will not live long. There was one came on board some days ago in the same circumstances with this, which I think the cat destroyed.

  
Monday, August 22
This morning I saw several flying-fish, but they were small. A favourable wind all day.


Fair winds, nothing remarkable.
  {
Tuesday, August
23


Wednesday, ——
  24




Thursday, August 25
Our excommunicated ship-mate thinking proper to comply with the sentence the court passed upon him, and expressing himself willing to pay the fine, we have this morning received him into unity again. Man is a sociable being, and it is for aught I know one of the worst of punishments to be excluded from society. I have read abundance of fine things on the subject of solitude, and I know ’tis a common boast in the mouths of those that affect to be thought wise, that they are never less alone than when alone. I acknowledge solitude an agreeable refreshment to a busy mind; but were these thinking people obliged to be always alone, I am apt to think they would quickly find their very being insupportable to them. I have heard of a gentleman who underwent seven years close confinement, in the Bastile at Paris. He was a man of sense, he was a thinking man; but being deprived of all conversation, to what purpose should he think? for he was denied even the instruments of expressing his thoughts in writing. There is no burden so grievous to man as time that he knows not how to dispose of. He was forced at last to have recourse to this invention: he daily scattered pieces of paper about the floor of his little room, and then employed himself in picking them up and sticking them in rows and figures on the arm of his elbow-chair; and he used to tell his friends, after his release, that he verily believed if he had not taken this method he should have lost his senses. One of the philosophers, I think it was Plato, used to say, that he had rather be the veriest stupid block in nature, than the possessor of all knowledge without some intelligent being to communicate it to.
What I have said may in a measure account for some particulars in my present way of living here on board. Our company is in general very unsuitably mixed, to keep up the pleasure and spirit of conversation: and if there are one or two pair of us that can sometimes entertain one another for half an hour agreeably, yet perhaps we are seldom in the humour for it together. I rise in the morning and read for an hour or two perhaps, and then reading grows tiresome. Want of exercise occasions want of appetite, so that eating and drinking affords but little pleasure. I tire myself with playing at draughts, then I go to cards; nay there is no play so trifling or childish, but we fly to it for entertainment. A contrary wind, I know not how, puts us all out of good humour; we grow sullen, silent and reserved, and fret at each other upon every little occasion. ’Tis a common opinion among the ladies, that if a man is ill-natured he infallibly discovers it when he is in liquor. But I, who have known many instances to the contrary, will teach them a more effectual method to discover the natural temper and disposition of their humble servants. Let the ladies make one long sea voyage with them, and if they have the least spark of ill nature in them and conceal it to the end of the voyage, I will forfeit all my pretensions to their favour. The wind continues fair.

  
Friday, August 26
The wind and weather fair till night came on; and then the wind came about, and we had hard squalls with rain and lightning till morning.

  
Saturday, August 27
Cleared up this morning, and the wind settled westerly. Two dolphins followed us this afternoon: we hooked one and struck the other with the fizgig; but they both escaped us, and we saw them no more.


  
Sunday, August 28
The wind still continues westerly, and blows hard. We are under a reefed mainsail and foresail.

  
Monday, August 29
Wind still hard West. Two dolphins followed us this day; we struck at them, but they both escaped.

  
Tuesday, August 30
Contrary wind still. This evening the moon being near full, as she rose after eight o’clock, there appeared a rainbow in a western cloud to windward of us. The first time I ever saw a rainbow in the night caused by the moon.

  
Wednesday, August 31
Wind still West, nothing remarkable.

  
Thursday, September 1
Bad weather, and contrary winds.

  
Friday, September 2
This morning the wind changed, a little fair. We caught a couple of dolphins, and fried them for dinner. They tasted tolerably well. These fish make a glorious appearance in the water: their bodies are of a bright green, mixed with a silver colour, and their tails of a shining golden yellow; but all this vanishes presently after they are taken out of their element, and they change all over to a light grey. I observed that cutting off pieces of a just-caught living dolphin for baits, those pieces did not lose their lustre and fine colours when the dolphin died, but retained them perfectly. Every one takes notice of that vulgar error of the painters, who always represent this fish monstrously crooked and deformed, when it is in reality as beautiful and well shaped a fish as any that swims. I cannot think what should be the original of this chimera of theirs, (since there is not a creature in nature that in the least resembles their dolphin) unless it proceeded at first from a false imitation of a fish in the posture of leaping, which they have since improved into a crooked monster with a head and eyes like a bull, a hog’s snout, and a tail like a blown tulip. But the sailors give me another reason, though a whimsical one, viz. that as this most beautiful fish is only to be caught at sea, and that very far to the Southward, they say the painters wilfully deform it in their representations, lest pregnant women should long for what it is impossible to procure for them.


Wind still westerly; nothing remarkable
{
  Saturday,
  September
3


  Sunday,
  ——
4


Monday
  ——
5




Tuesday, September 6
This afternoon the wind continuing still in the same quarter, increased till it blew a storm, and raised the sea to a greater height than I had ever seen it before.

  
Wednesday, September 7
The wind is somewhat abated, but the sea is very high still. A dolphin kept us company all this afternoon: we struck at him several times, but could not take him.

  
Thursday, September 8
This day nothing remarkable has happened. Contrary wind.

  
Friday, September 9
This afternoon we took four large dolphins, three with a hook and line, and the fourth we struck with a fizgig. The bait was a candle with two feathers stuck in it, one on each side, in imitation of a flying-fish, which are the common prey of the dolphins. They appeared extremely eager and hungry, and snapped up the hook as soon as ever it touched the water. When we came to open them, we found in the belly of one, a small dolphin half digested. Certainly they were half famished, or are naturally very savage to devour those of their own species.

  
Saturday, September 10
This day we dined upon the dolphins we caught yesterday, three of them sufficing the whole ship, being twenty-one persons.

  
Sunday, September 11
We have had a hard gale of wind all this day, accompanied with showers of rain. ’Tis uncomfortable being upon deck; and though we have been all together all day below, yet the long continuance of these contrary winds has made us so dull, that scarce three words have passed between us.



Nothing remarkable; wind contrary.
{
  Monday,
  September
12


Tuesday,
  ——
13



  
Wednesday, September 14
This afternoon about two o’clock, it being fair weather and almost calm, as we sat playing Draughts upon deck, we were surprised with a sudden and unusual darkness of the sun, which as we could perceive was only covered with a small thin cloud: when that was passed by, we discovered that that glorious luminary laboured under a very great eclipse. At least ten parts out of twelve of him were hid from our eyes, and we were apprehensive he would have been totally darkened.

  
Thursday, September 15
For a week past we have fed ourselves with the hopes that the change of the moon (which was yesterday) would bring us a fair wind; but to our great mortification and disappointment, the wind seems now settled in the westward, and shews as little signs of an alteration as it did a fortnight ago.

  
Friday, September 16
Calm all this day. This morning we saw a Tropic bird, which flew round our vessel several times. It is a white fowl with short wings; but one feather appears in his tail, and he does not fly very fast. We reckon ourselves about half our voyage; latitude 38 and odd minutes. These birds are said never to be seen further North than the latitude of 40.

  
Saturday, September 17
All the forenoon the calm continued, the rest of the day some light breezes easterly; and we are in great hopes the wind will settle in that quarter.

  
Sunday, September 18
We have had the finest weather imaginable all this day, accompanied with what is still more agreeable, a fair wind. Every one puts on a clean shirt and a cheerful countenance, and we begin to be very good company. Heaven grant that this favourable gale may continue! for we have had so much of turning to windward, that the word helm-a-lee is become almost as disagreeable to our ears as the sentence of a judge to a convicted malefactor.

  
Monday, September 19
The weather looks a little uncertain, and we begin to fear the loss of our fair wind. We see Tropic birds every day, sometimes five or six together; they are about as big as pigeons.

  
Tuesday, September 20
The wind is now westerly again, to our great mortification; and we are come to an allowance of bread, two biscuits and a half a day.

  
Wednesday, September 21
This morning our Steward was brought to the geers and whipped, for making an extravagant use of flour in the puddings, and for several other misdemeanors. It has been perfectly calm all this day, and very hot. I was determined to wash myself in the sea to-day, and should have done so had not the appearance of a shark, that mortal enemy to swimmers, deterred me: he seemed to be about five feet long, moves round the ship at some distance in a slow majestic manner, attended by near a dozen of those they call pilot-fish, of different sizes; the largest of them is not so big as a small mackerel, and the smallest not bigger than my little finger. Two of these diminutive pilots keep just before his nose, and he seems to govern himself in his motions by their direction; while the rest surround him on every side indifferently. A shark is never seen without a retinue of these, who are his purveyors, discovering and distinguishing his prey for him; while he in return gratefully protects them from the ravenous hungry dolphin. They are commonly counted a very greedy fish; yet this refuses to meddle with the bait we have thrown out for him. ’Tis likely he has lately made a full meal.

  
Thursday, September 22
A fresh gale at West all this day. The shark has left us.

  
Friday, September 23
This morning we spied a sail to windward of us about two leagues. We shewed our jack upon the ensign-staff, and shortened sail for them till about noon, when she came up with us. She was a snow from Dublin, bound to New York, having upwards of fifty servants on board, of both sexes; they all appeared upon deck, and seemed very much pleased at the sight of us. There is really something strangely cheering to the spirits in the meeting of a ship at sea, containing a society of creatures of the same species and in the same circumstances with ourselves, after we had been long separated and excommunicated as it were from the rest of mankind. My heart fluttered in my breast with joy when I saw so many human countenances, and I could scarce refrain from that kind of laughter which proceeds from some degree of inward pleasure. When we have been for a considerable time tossing on the vast waters, far from the sight of any land or ships, or any mortal creature but ourselves (except a few fish and sea birds) the whole world, for aught we know, may be under a second deluge, and we (like Noah and his company in the Ark) the only surviving remnant of the human race. The two Captains have mutually promised to keep each other company; but this I look upon to be only matter of course, for if ships are unequal in their sailing they seldom stay for one another, especially strangers. This afternoon the wind that has been so long contrary to us, came about to the eastward (and looks as if it would hold), to our no small satisfaction. I find our messmates in a better humour, and more pleased with their present condition than they have been since we came out; which I take to proceed from the contemplation of the miserable circumstances of the passengers on board our neighbour, and making the comparison. We reckon ourselves in a kind of paradise, when we consider how they live, confined and stifled up with such a lousy stinking rabble in this sultry latitude.

  
Saturday, September 24
Last night we had a very high wind, and very thick weather; in which we lost our consort. This morning early we spied a sail a-head of us, which we took to be her; but presently after we spied another, and then we plainly perceived that neither of them could be the snow, for one of them stemmed with us, and the other bore down directly upon us, having the weather gage of us. As the latter drew near we were a little surprised, not knowing what to make of her; for by the course she steered she did not seem designed for any port, but looked as if she intended to clap us aboard immediately. I could perceive concern in every face on board; but she presently eased us of our apprehensions by bearing away a-stern of us. When we hoisted our jack she answered with French colours, and presently took them down again; and we soon lost sight of her. The other ran by us in less than half an hour, and answered our jack with an English ensign; she stood to the eastward, but the wind was too high to speak with either of them. About nine o’clock we spied our consort, who had got a great way a-head of us. She, it seems, had made sail in the night, while we lay-by with our main yard down during the hard gale. She very civilly shortened sail for us, and this afternoon we came up with her; and now we are running along very amicably together side by side, having a most glorious fair wind.

On either side the parted billows flow,
While the black ocean foams and roars below.


  
Sunday, September 25
Last night we shot a-head of our consort pretty far. About midnight having lost sight of each other, we shortened sail for them: but this morning they were got as far a-head of us as we could see, having run by us in the dark unperceived. We made sail and came up with them about noon; and if we chance to be a-head of them again in the night, we are to show them a light, that we may not lose company by any such accident for the future. The wind still continues fair, and we have made a greater run these last four-and-twenty hours than we have done since we came out. All our discourse now is of Philadelphia, and we begin to fancy ourselves on shore already. Yet a small change of weather, attended by a westerly wind, is sufficient to blast all our blooming hopes, and quite spoil our present good humour.

  
Monday, September 26
The wind continued fair all night. In the twelve o’clock watch our consort, who was about a league a-head of us, showed us a light, and we answered with another. About six o’clock this morning we had a sudden hurry of wind at all points of the compass, accompanied with the most violent shower of rain I ever saw, insomuch that the sea looked like a cream dish. It surprised us with all our sails up, and was so various, uncertain, and contrary, that the mizen topsail was full, while the head sails were all aback; and before the men could run from one end of the ship to the other, ’twas about again. But this did not last long ere the wind settled to the North-East again, to our great satisfaction. Our consort fell astern of us in the storm, but made sail and came up with us again after it was over. We hailed one another on the morrow, congratulating upon the continuance of the fair wind, and both ran on very lovingly together.

  
Tuesday, September 27
The fair wind continues still. I have laid a bowl of punch that we are in Philadelphia next Saturday sen’night, for we reckon ourselves not above 150 leagues from land. The snow keeps us company still.

  
Wednesday, September 28
We had very variable winds and weather last night, accompanied with abundance of rain; and now the wind is come about westerly again, but we must bear it with patience. This afternoon we took up several branches of gulf weed (with which the sea is spread all over from the Western Isles to the coast of America); but one of these branches had something peculiar in it. In common with the rest it had a leaf about three quarters of an inch long, indented like a saw, and a small yellow berry filled with nothing but wind; besides which it bore a fruit of the animal kind, very surprising to see. It was a small shell-fish like a heart, the stalk by which it proceeded from the branch being partly of a gristly kind. Upon this one branch of the weed there were near forty of these vegetable animals; the smallest of them near the end contained a substance somewhat like an oyster, but the larger were visibly animated, opening their shells every moment, and thrusting out a set of unformed claws, not unlike those of a crab; but the inner part was still a kind of soft jelly. Observing the weed more narrowly, I spied a very small crab crawling among it, about as big as the head of a ten-penny nail, and of a yellowish colour, like the weed itself. This gave me some reason to think that he was a native of the branch, that he had not long since been in the same condition with the rest of those little embrios that appeared in the shells, this being the method of their generation; and that consequently all the rest of this odd kind of fruit might be crabs in due time. To strengthen my conjecture, I have resolved to keep the weed in salt water, renewing it every day till we come on shore, by this experiment to see whether any more crabs will be produced or not in this manner. I remember that the last calm we had, we took notice of a large crab upon the surface of the sea, swimming from one branch of weed to another, which he seemed to prey upon; and I likewise recollect that at Boston, in New England, I have often seen small crabs with a shell like a snail’s upon their backs, crawling about in the salt water; and likewise at Portsmouth in England. It is likely nature has provided this hard shell to secure them till their own proper shell has acquired a sufficient hardness, which once perfected, they quit their old habitation and venture abroad safe in their own strength. The various changes that silk-worms, butterflies, and several other insects go through, make such alterations and metamorphoses not improbable. This day the captain of the snow with one of his passengers came on board us; but the wind beginning to blow, they did not stay dinner, but returned to their own vessel.

  
Thursday, September 29
Upon shifting the water in which I had put the weed yesterday, I found another crab, much smaller than the former, who seemed to have newly left his habitation. But the weed begins to wither, and the rest of the embrios are dead. This new comer fully convinces me, that at least this sort of crabs are generated in this manner. The snow’s Captain dined on board us this day. Little or no wind.

  
Friday, September 30
I sat up last night to observe an eclipse of the moon, which the calendar calculated for London informed us would happen at five o’clock in the morning, September 30. It began with us about eleven last night, and continued till near two this morning, darkening her body about six digits, or one half; the middle of it being about half an hour after twelve, by which we may discover that we are in a meridian of about four hours and half from London, or 67½ degrees of longitude, and consequently have not much above one hundred leagues to run. This is the second eclipse we have had within these fifteen days. We lost our consort in the night, but saw him again this morning near two leagues to windward. This afternoon we spoke with him again. We have had abundance of dolphins about us these three or four days; but we have not taken any more than one, they being shy of the bait. I took in some more gulf-weed to-day with the boat-hook, with shells upon it like that before mentioned, and three living perfect crabs, each less than the nail of my little finger. One of them had something particularly observable, to wit, a thin piece of the white shell which I before noticed as their covering while they remained in the condition of embrios, sticking close to his natural shell upon his back. This sufficiently confirms me in my opinion of the manner of their generation. I have put this remarkable crab with a piece of the gulf-weed, shells, &c. into a glass phial filled with salt water, (for want of spirits of wine) in hopes to preserve the curiosity till I come on shore. The wind is South-West.

  
Saturday, October 1
Last night our consort, who goes incomparably better upon a wind than our vessel, got so far to windward and a-head of us, that this morning we could see nothing of him, and ’tis like shall see him no more. These South-Wests are hot damp winds, and bring abundance of rain and dirty weather with them.

  
Sunday, October 2
Last night we prepared our line with a design to sound this morning at four o’clock; but the wind coming about again to the North West, we let it alone. I cannot help fancying the water is changed a little, as is usual when a ship comes within soundings, but ’tis probable I am mistaken; for there is but one besides myself of my opinion, and we are very apt to believe what we wish to be true.

  
Monday, October 3
The water is now very visibly changed to the eyes of all except the Captain and Mate, and they will by no means allow it; I suppose because they did not see it first. Abundance of dolphins are about us, but they are very shy, and keep at a distance. Wind North West.

  
Tuesday, October 4
Last night we struck a dolphin, and this morning we found a flying-fish dead under the windlass. He is about the bigness of a small mackarel, a sharp head, a small mouth, and a tail forked somewhat like a dolphin, but the lowest branch much larger and longer than the other, and tinged with yellow. His back and sides of a darkish blue, his belly white, and his skin very thick. His wings are of a finny substance, about a span long, reaching, when close to his body, from an inch below his gills to an inch above his tail. When they fly it is straight forward, for (they cannot readily turn) a yard or two above the water, and perhaps fifty yards is the farthest before they dip into the water again, for they cannot support themselves in the air any longer than while their wings continue wet. These flying-fish are the common prey of the dolphin, who is their mortal enemy. When he pursues them they rise and fly, and he keeps close under them till they drop, and then snaps them up immediately. They generally fly in flocks, four or five, or perhaps a dozen together, and a dolphin is seldom caught without one or more in his belly. We put this flying-fish upon the hook, in hopes of catching one, but in a few minutes they got it off without hooking themselves; and they will not meddle with any other bait.

  
Tuesday Night
Since eleven o’clock we have struck three fine dolphins, which are a great refreshment to us. This afternoon we have seen abundance of grampuses, which are seldom far from land; but towards evening we had a more evident token, to wit, a little tired bird, something like a lark, came on board us, who certainly is an American, and ’tis likely was ashore this day. It is now calm. We hope for a fair wind next.

  
Wednesday, October 5
This morning we saw a heron, who had lodged aboard last night. ’Tis a long-legged, long-necked bird, having as they say but one gut. They live upon fish, and will swallow a living eel thrice sometimes before it will remain in their body. The wind is West again. The ship’s crew was brought to a short allowance of water.


  
Thursday, October 6
This morning abundance of grass, rock-weed, &c. passed by us; evident tokens that land is not far off. We hooked a dolphin this morning that made us a good breakfast. A sail passed by us about twelve o’clock, and nobody saw her till she was too far astern to be spoken with. ’Tis very near calm: we saw another sail a-head this afternoon; but night coming on, we could not speak with her, though we very much desired it: she stood to the Northward, and it is possible might have informed us how far we are from land. Our artists on board are much at a loss. We hoisted our jack to her, but she took no notice of it.

  
Friday, October 7
Last night, about nine o’clock, sprung up a fine gale at North East, which run us in our course at the rate of seven miles an hour all night. We were in hopes of seeing land this morning, but cannot. The water, which we thought was changed, is now as blue as the sky; so that unless at that time we were running over some unknown shoal our eyes strangely deceived us. All the reckonings have been out these several days; though the captain says ’tis his opinion we are yet an hundred leagues from land: for my part I know not what to think of it, we have run all this day at a great rate; and now night is come on we have no soundings. Sure the American continent is not all sunk under water since we left it.

  
Saturday, October 8
The fair wind continues still; we ran all night in our course, sounding every four hours, but can find no ground yet, nor is the water changed by all this day’s run. This afternoon we saw an Irish Lord, and a bird which flying looked like a yellow duck. These they say are not seen far from the coast. Other signs of land have we none. Abundance of large porpoises ran by us this afternoon, and we were followed by a shoal of small ones, leaping out of the water, as they approached. Towards evening we spied a sail a-head and spoke with her just before dark. She was bound from New York for Jamaica, and left Sandy Hook yesterday about noon, from which they reckon themselves forty-five leagues distant. By this we compute that we are not above thirty leagues from our capes, and hope to see land to-morrow.


  
Sunday, October 9
We have had the wind fair all the morning: at twelve o’clock we sounded, perceiving the water visibly changed, and struck ground at twenty-five fathoms, to our universal joy. After dinner one of our mess went up aloft to look out, and presently pronounced the long-wished for sound, Land! Land! In less than an hour we could descry it from the deck, appearing like tufts of trees. I could not discern it so soon as the rest; my eyes were dimmed with the suffusion of two small drops of joy. By three o’clock we were run in within two leagues of the land, and spied a small sail standing along shore. We would gladly have spoken with her, for our captain was unacquainted with the coast, and knew not what land it was that we saw. We made all the sail we could to speak with her. We made a signal of distress; but all would not do, the ill-natured dog would not come near us. Then we stood off again till morning, not caring to venture too near.

  
Monday, October 10
This morning we stood in again for land; and we, that had been here before, all agreed that it was Cape Henlopen: about noon we were come very near, and to our great joy saw the pilot-boat come off to us, which was exceeding welcome. He brought on board about a peck of apples with him; they seemed the most delicious I ever tasted in my life: the salt provisions we had been used to, gave them a relish. We had an extraordinary fair wind all the afternoon and ran above an hundred miles up the Delaware before ten at night. The country appears very pleasant to the eye, being covered with woods, except here and there a house and plantation. We cast anchor when the tide turned, about two miles below Newcastle, and there lay till the morning tide.

  
Tuesday, October 11
This morning we weighed anchor with a gentle breeze, and passed by Newcastle, whence they hailed us and bade us welcome. ’Tis extreme fine weather. The sun enlivens our stiff limbs with his glorious rays of warmth and brightness. The sky looks gay, with here and there a silver cloud. The fresh breezes from the woods refresh us, the immediate prospect of liberty after so long and irksome confinement ravishes us. In short all things conspire to make this the most joyful day I ever knew. As we passed by Chester some of the company went on shore, impatient once more to tread on terra firma, and designing for Philadelphia by land. Four of us remained on board, not caring for the fatigue of travel when we knew the voyage had much weakened us. About eight at night, the wind failing us, we cast anchor at Redbank, six miles from Philadelphia, and thought we must be obliged to lie on board that night: but some young Philadelphians happening to be out upon their pleasure in a boat, they came on board, and offered to take us up with them: we accepted of their kind proposal, and about ten o’clock landed at Philadelphia, heartily congratulating each other upon our having happily completed so tedious and dangerous a voyage. Thank God!

